DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 

Claim Rejections - 35 USC § 112
Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the specification does not disclose a light transmissive layer disposed so as to cover the surface recesses [of the first surface and] the particle in the surface recesses and a reflecting layer disposed so as to be contacted to the first surface of the layer of the wavelength conversion layer, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-10 inherit this deficiency. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “light transmissive layer disposed so as to cover the surface recesses [of the first surface and] the particle in the surface recesses and a reflecting layer disposed so as to be contacted to the first surface of the layer of the wavelength conversion layer” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since the light transmissive layer cannot be disposed so as to cover the surface recesses [of the first surface] while a reflecting layer is disposed so as to be contacted to the first surface of the layer of the wavelength conversion layer (i.e. in light of the specification, only one layer can be in contact and/or cover the first surface, the transmissive layer or the reflecting layer—not both).
Claims 2-10 inherit this deficiency. 

For the purpose of examination, examiner interprets the limitation as follows: “the particle in the surface recesses and a reflecting layer opposed so as to be contacted to the first surface of the layer of the wavelength conversion layer.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (United States Patent Application Publication 2018/0231880 A1) in view of Tamaki (United States Patent Application Publication 2013/0257264 A1).
 With respect to claim  1, Masuda discloses a wavelength conversion element comprising: a wavelength conversion layer that is constituted by a layer of calcined phosphor particles ([[0071]: “ In the present embodiment, the phosphor layer 11 is formed by calcining phosphor particles”), and has a plurality of air holes disposed in the layer (see the holes 11 in fig.3) and a first surface having a plurality of surface recesses (see the bottom surface 11B), , and that is configured to be excited by light in a first wavelength band to thereby generate light in a second wavelength band different from the first wavelength band (operation disclosed by fig.3); at least one particle disposed in the surface recesses (see the particles in 21a which include the particle that comprise 23 in fig.3); a reflecting layer (12 in fig.3) disposed so as to be contacted and opposed to the first surface of the layer of the wavelength conversion layer; and a base layer (see the base layer 10 in fig.3) disposed so as to be contacted  to the reflecting layer (see the configuration of fig.3).  
But Masuda does not disclose a light transmissive member disposed so as to cover the recessed part.
Tamaki discloses a light transmissive member disposed so as to cover the recessed part and the particle (see fig.8, 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Masuda with teaching of Tamaki so that a light transmissive member disposed so as to cover the recessed part and the particle to facilitate reflection, to protect from moisture, and to prevent peeling of the phosphor layer.

With respect to claim 2, Masuda in view of Tamaki discloses a light source device (111 in fig.2) comprising: the wavelength conversion element according to Claim 1; Masuda discloses a light source (111 in fig.2) configured to emit the light in the first wavelength band toward the wavelength conversion element (see the operation of 4 in fig.2).

With respect to claim 3, Masuda in view of Tamaki discloses a projector (see fig.1) comprising: the light source device according to Claim 2; and a light modulation device (fig.1, 400RGB) configured to modulate light from the light source device in accordance with image information to thereby form image light; and a projection optical system (see 600 in fig.1) configured to project the image light.


With respect to claim 4, Masuda in view of Tamaki discloses a wavelength conversion element according to claim 1, Masuda discloses wherein the sizes of the particles and holes are set so that it is possible for at least two particles to be disposed in each surface recess (see glass paste of 23 has at least two particles).


With respect to claim 5, Masuda in view of Tamaki discloses a wavelength conversion element according to claim 1, Masuda discloses wherein the sizes of the holes have an average diameter of about 60 pm ([0072]: “The phosphor layer 11 has a plurality of pores 21 disposed inside. Thus, the phosphor layer 11 is made to have a light scattering property due to the plurality of pores 21. The plurality of pores 21 is formed of, for example, pores with the average particle diameter of about 60 μm.”).

With respect to claim 6, Masuda in view of view of Tamaki discloses a wavelength conversion element according to claim 1, Masuda in combination with Tamaki discloses wherein the wavelength conversion layer (see 3 in fig.8 in Tamaki), the reflecting layer (4 in Tamaki), and the base layer (2 in Tamaki) comprise a stacked body fixed to each other via a bonding layer, with no separations between adjacent layers in the stacked body (see fig.8; [0217]:... the one having a multi-layer structure may also be used. In addition, an intermediate layer may be formed between the substrate 2 and the reflective layer 4 to improve the bonding of the substrate 2 and the reflective layer 4.).

With respect to claim 7, Masuda in view of Tamaki discloses a wavelength conversion element according to claim 1, Masuda does not disclose wherein the reflecting layer includes a reflecting film and a dielectric multilayer film.
Tamaki discloses wherein the reflecting layer includes a reflecting film (see Ag plating of Tamaki) and a dielectric multilayer film ([0650]: The reflective-type inorganic member thereby produced includes the substrate, and the reflective layer of Ag, the dielectric layer including an inorganic material constituted from 40 layers having a thickness of 3.5 .mu.m, and the inorganic phosphor layer having a thickness of 40 .mu.m formed on the substrate.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Masuda in view of Tamaki so that wherein the reflecting layer includes a reflecting film and a dielectric multilayer film to enhance the reflectivity of the phosphor.

With respect to claim 9, Masuda in view of Tamaki discloses a wavelength conversion element according to claim 1, Masuda discloses wherein the material of the particle is at least one of colloidal silica, alumina, glass particles, GaN, YA103 (YAP), YAG without Ce ions, or Al ([0074]: “ As the material of the transparent member, there is used an inorganic material having a light transmissive property such as alumina, Y.sub.3Al.sub.5O.sub.12, YAlO.sub.3, zirconium dioxide, Lu.sub.3Al.sub.5O.sub.12, or SiO.sub.2 (glass paste), or an anaerobic adhesive. In the present embodiment, as the material of the transparent member 23, there is used, for example, SiO.sub.2.)”. 


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (United States Patent Application Publication 2018/0231880 A1) in view of Tamaki (United States Patent Application Publication 2013/0257264 A1) and Yang (United States Patent Application Publication 2020/0363709 A1).

With respect to claim 8, Masuda in view of Tamaki discloses a wavelength conversion element according to claim 1, but does not disclose wherein the material of the particle is a reflecting member.
Yang discloses wherein the material of the particle is a reflecting member (170).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one particle of Masuda in view of Tamaki with the teaching Yang so that the material of the particle is a light reflecting member to enhance conversion efficiency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882